







JOINDER AGREEMENT


THIS JOINDER AGREEMENT (the “Agreement”) dated as of December 31, 2013 is by and
between LPS Corporation, an Oregon corporation (the “New Subsidiary”), and
American AgCredit, PCA, in its capacity as Administrative Agent under that
certain Credit Agreement dated as of December 6, 2013 (as amended, modified,
supplemented or extended from time to time, the “Credit Agreement”) among
Louisiana-Pacific Corporation, a Delaware corporation (the “Borrower”), the
Guarantors from time to time party thereto, the Lenders from time to time party
thereto, American AgCredit, PCA (as successor to American AgCredit FLCA), as
Administrative Agent, and CoBank, ACB, as L/C Issuer. Capitalized terms used
herein and not otherwise defined herein shall have the meanings assigned to such
terms in the Credit Agreement.


The Loan Parties are required by Section 7.16 of the Credit Agreement to cause
the New Subsidiary to become a “Guarantor” thereunder. Accordingly, the New
Subsidiary hereby agrees as follows with the Administrative Agent, for the
benefit of the holders of the Obligations:


1.The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a party to
the Credit Agreement and a “Guarantor” for all purposes of the Credit Agreement,
and shall have all of the obligations of a Guarantor thereunder as if it had
executed the Credit Agreement. The New Subsidiary hereby ratifies, as of the
date hereof, and agrees to be bound by, all of the terms, provisions and
conditions applicable to the Guarantors contained in the Credit Agreement.
Without limiting the generality of the foregoing terms of this paragraph 1, the
New Subsidiary hereby jointly and severally together with the other Guarantors,
guarantees to each holder of the Obligations and the Administrative Agent, as
provided in Article IV of the Credit Agreement, the prompt payment and
performance of the Obligations in full when due (whether at stated maturity, as
a mandatory prepayment, by acceleration or otherwise) strictly in accordance
with the terms thereof.


2.The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a party to
the Security Agreement and an “Obligor” for all purposes of the Security
Agreement, and shall have all the obligations of an Obligor thereunder as if it
had executed the Security Agreement. The New Subsidiary hereby ratifies, as of
the date hereof, and agrees to be bound by, all of the terms, provisions and
conditions contained in the Security Agreement. Without limiting the generality
of the foregoing terms of this paragraph 2, the New Subsidiary hereby (i) grants
to the Administrative Agent, for the benefit of the holders of the Obligations,
a continuing security interest in any and all right, title and interest of the
New Subsidiary in and to the Collateral (as defined in the Security Agreement)
of the New Subsidiary and (ii) pledges and assigns to the Administrative Agent,
for the benefit of the holders of the Obligations, a continuing security
interest in any and all right, title and interest of the New Subsidiary in and
to the Equity Interests identified on Schedule 5 hereto and all other Pledged
Equity (as defined in the Security Agreement) to secure the prompt payment and
performance in full when due, whether by acceleration, mandatory prepayment or
otherwise, of the Secured Obligations (as defined in the Security Agreement).


3.The New Subsidiary hereby represents and warrants to the Administrative Agent
and the Lenders that:


(a)The New Subsidiary’s exact legal name and state of formation are as set forth
on the signature pages hereto.


(b)The New Subsidiary’s taxpayer identification number and organization number
are set forth on Schedule 1 hereto.






DLI-6466057v2





--------------------------------------------------------------------------------







(c)Other than as set forth on Schedule 2 hereto, the New Subsidiary has not
changed its legal name, changed its state of formation, been party to a merger,
consolidation or other change in structure in the five years preceding the date
hereof.


(d)
Schedule 3 hereto includes all IP Rights (I) not constituting Excluded Property,

(II) registered or pending registration with the United States Copyright Office
or the United States Patent and Trademark Office and (III) owned by the New
Subsidiary as of the date hereof. None of the IP Rights of the New Subsidiary
set forth in Schedule 3 hereto is subject to any licensing agreement or similar
arrangement, except as set forth on Schedule 3 hereto.


(e)Schedule 4 hereto includes all Commercial Tort Claims asserted in any
judicial action before any Governmental Authority by or in favor of the New
Subsidiary as of the date hereof.


(f)Schedule 5 hereto lists each Subsidiary of the New Subsidiary, together with
(i) jurisdiction of formation, (ii) number of shares of each class of Equity
Interests outstanding, (iii) the certificate number(s) of the certificates
evidencing such Equity Interests and number and percentage of outstanding shares
of each class owned by the New Subsidiary (directly or indirectly) of such
Equity Interests and (iv) number and effect, if exercised, of all outstanding
options, warrants, rights of conversion or purchase and all other similar rights
with respect thereto.


4.The address of the New Subsidiary for purposes of all notices and other
communications is the address designated for all Loan Parties on Schedule 11.02
to the Credit Agreement or such other address as the New Subsidiary may from
time to time notify the Administrative Agent in writing.


5.This Agreement may be executed in multiple counterparts, each of which shall
constitute an original but all of which when taken together shall constitute one
contract.


6.THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.














































DLI-6466057v2





--------------------------------------------------------------------------------











IN WITNESS WHEREOF, the New Subsidiary has caused this Joinder Agreement to be
duly executed by its authorized officer, and the Administrative Agent, for the
benefit of the holders of the Obligations, has caused the same to be accepted by
its authorized officer, as of the day and year first above written.




LPS Corporation


By:
Name: Mark G. Tobin
Title: Treasurer




Acknowledged and accepted:


AMERICAN AGCREDIT, FLCA,
as Administrative Agent


By:
Name:
Title:






























































DLl-6466057





--------------------------------------------------------------------------------













IN WITNESS WHEREOF, the New Subsidiary has caused this Joinder Agreement to be
duly executed by its authorized officer, and the Administrative Agent, for the
benefit of the holders of the Obligations, has caused the same to be accepted by
its authorized officer, as of the day and year first above written.


LPS Corporation


By:
Name: Mark G. Tobin
Title: Treasurer




Acknowledged and accepted:


AMERICAN AGCREDIT, PCA,
as Administrative Agent
By:     
Name:
Title:    















































--------------------------------------------------------------------------------







Schedule 1


Taxpayer Identification Number; Organizational Number


Legal Name
Type of Entity
Organizational Number
Federal Taxpayer Identification / Business Number
State/Province of Formation
LPS Corporation
Corporation
591379-85
91-1852103
Oregon



























































DLI-6466057v2





--------------------------------------------------------------------------------







Schedule 2


Changes in Legal Name or State of Formation;
Mergers, Consolidations and other Changes in Structure




None.


























































































DLI-6466057v2





--------------------------------------------------------------------------------







Schedule 3
IP Rights




None.




























































































DLI-6466057





--------------------------------------------------------------------------------







Schedule 4
Commercial Tort Claims


None.








































































































DLI-6466057





--------------------------------------------------------------------------------







Schedule 5
 
Equity Interests
Subsidiary
Jurisdiction of Formation






No.
Authorized Shares
No. Shares of Each Class of Equity Interests Outstanding
Record Owners
No. and Percentage of Outstanding Shares of Each Class Owned
No. and Effect, if Exercised, of All Outstanding Options, Warrants, Rights of
Conversion, etc.
L-P SPV2,
LLC
Delaware
N/A
Uncertificated
LPS
Corporation
100%
N/A

















































































DLI-6466057



